         Case 1:20-cv-10685-ADB Document 230 Filed 08/13/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

ABDY NIZEYIMANA, on behalf of                         )
himself and all others similarly situated,            )
                                                      )
                       Petitioners,                   )
                                                      )
               v.                                     )       Civil Action No. 20-10685-ADB
                                                      )
ANTONE MONIZ, Superintendent of the                   )
Plymouth County Correctional Facility                 )
                                                      )
                       Respondent.                    )

    RESPONDENT’S NOTICE OF INTENT TO TRANSFER AND THEN REMOVE

       Respondent Antone Moniz (“Respondent”), Superintendent of the Plymouth County

Correctional Facility, by and through his attorney, Andrew E. Lelling, United States Attorney for

the District of Massachusetts, respectfully submits this notification pursuant to this Court’s Order,

dated June 9, 2020. Doc. # 144.

       The week of August 17, 2020, ICE intends to begin executing Petitioner Victor Silva

Soares’s (“Silva Soares”) and Petitioner Fausto Dumaguala-Pachecho’s (“Dumaguala-Pachecho”)

final orders of removal by transferring them out of the district. Thereafter, ICE intends to remove

Silva Soares to Brazil and Dumaguala-Pachecho to Ecuador.

                                                      Respectfully submitted,

                                                      ANTONE MONIZ
                                                      Superintendent of the Plymouth
                                                      County Correctional Facility

                                                      By his attorneys,

                                                      ANDREW E. LELLING,
                                                      United States Attorney
        Case 1:20-cv-10685-ADB Document 230 Filed 08/13/20 Page 2 of 2




                                    By:   /s/ Jason C. Weida
                                          Jason C. Weida
                                          Assistant U.S. Attorney
                                          United States Attorney’s Office
                                          1 Courthouse Way, Suite 9200
                                          Boston, Massachusetts 02210
                                          (617) 748-3180
Dated: August 13, 2020                    Jason.Weida@usdoj.gov
